DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-19-2020 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01-05-2021 and 01-22-2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first pocket adjacent a lateral seam line joining an anterior aspect and a posterior aspect of the first leg portion; a second pocket adjacent a lateral seam line joining an anterior aspect and a posterior aspect of the second leg portion” and “the second end of each of the plurality of lines extends to an opening of the first pocket of the first leg portion and an opening of the second pocket of the second leg portion” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a a first pocket adjacent a lateral seam line joining an anterior aspect and a posterior aspect of the first leg portion; a second pocket adjacent a lateral seam line joining an anterior aspect and a posterior aspect of the second leg portion” and “the second end of each of the plurality of lines extends to an opening of the first pocket of the first leg portion and an opening of the second pocket of the second leg portion” which do not disclose in the specification, as much the specification only discloses there may be pocket, but never discloses the location of the pockets; therefore, it is fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejection because it recites limitations “a first pocket adjacent a lateral seam line joining an anterior aspect and a posterior aspect of the first leg portion; a second pocket adjacent a lateral seam line joining an anterior aspect and a posterior aspect of the second leg portion”. It is not clear how close the pockets to the lateral 
Any remaining claims are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 is/are rejected, to the degree of definite, under 35 U.S.C. 103 as being unpatentable over Webb (2017/0013888) in view of Owen (6,041,442) and Stewart et al. (5,551,082).
Regarding claim 1, Webb teaches a lower-body garment comprising:
a torso portion, a first leg portion extending from the torso portion, and a second leg portion extending from the torso portion, wherein the torso portion defines at least a waist opening, and further wherein the first leg portion and the second leg portion define a first leg opening and a second leg opening respectively (Fig, member 604); 

a hypothetical vertical midline reference plane divides the lower-body garment into generally equal halves (middle center of member 604),
the outer-facing surface comprises at least a first pattern of elastomeric polymer (claim 18) deposited on the outer-facing surface on a first side of the hypothetical vertical midline reference plane and a second pattern of elastomeric polymer deposited on the outer-facing surface on a second side of the hypothetical vertical midline reference plane, wherein the first side is opposite the second side with respect to the hypothetical vertical midline reference plane (Fig. 6, black area, para 0071).

    PNG
    media_image1.png
    282
    626
    media_image1.png
    Greyscale

Webb does not teach a first pocket adjacent a lateral seam line joining an anterior aspect and a posterior aspect of the first leg portion: 
a second pocket adjacent a lateral seam line joining an anterior aspect and a posterior aspect of the second leg portion: 
the first and second patterns comprise a plurality of lines each having a first end located on the anterior aspect of each of the first leg portion and the second leg portion and a second end located on a side aspect of each of the first leg portion and the 
However Webb seems to suggest that a first and second pockets which the opening is ended at the ends of the lines (Fig 6 annotated above).
Owen teaches a garment having pockets adjacent lateral seam lines joining an anterior aspect and a posterior aspect of the leg portions (Fig 3, member 50 and 52, col. 4, lines 28-32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the garment of Webb by using pockets which is near by a lateral seam, as seem to suggest by Webb and taught by Owen, in order to provide some storage areas for a user and the seam areas are the most reinforce areas to have these pockets. Thus, applicant does not provide any criticality or unexpected results why the pockets must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
	While both Webb and Owen do not specifically discloses the first and second patterns comprise a plurality of lines each having a first end located on the anterior aspect of each of the first leg portion and the second leg portion and a second end located on a side aspect of each of the first leg portion and the second leg portion, and 
Stewart teaches a garment having the lines are end in the front and back of the side aspects of the garment (Figs 1-4, members 14-15) and Webb seems to suggest that the ends of the lines are ended on the pocket opening (Fig 6 annotated above).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the lines of Webb by ending them as Webb suggestion and Stewart taught it, in order to save the material which makes of the lines. Thus, applicant does not provide any criticality or unexpected results why the lines must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Regarding claim 6, the modified garment Webb-Owen-Stewart discloses each of the first pattern of elastomeric polymer and the second pattern of elastomeric polymer has a height between 4 and 6 millimeters (Webb, claim 13).
Regarding claim 7, the modified garment Webb-Owen-Stewart discloses each of the first pattern of elastomeric polymer and the second pattern of elastomeric polymer comprises a plurality of separate and distinct lines of elastomeric polymer, each line of elastomeric, polymer separated from an adjacent line of elastomeric polymer by 
Regarding claim 8, the modified garment Webb-Owen-Stewart discloses the elastomeric polymer is not deposited in the intervening space (Webb, Fig. 6 annotated above (i.e. the spaces between the black lines)).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (2017/0013888), Owen (6,041,442) and Stewart et al. (5,551,082) as applied to claim 1 above, and further in view of Matechen (2005/0081277).
Regarding claim 5, the modified garment Webb-Owen-Stewart teaches all of the limitation of claim 5 except each of the first pattern and the second pattern comprises at least a first layer and a second layer, wherein the first layer has a width greater than the second layer.
Matechen teaches a garment having first pattern and second pattern comprises at least a first layer (Fig. 2, member 85, para 0034) and a second layer (Fig. 2, member 55, para 0034), wherein the first layer has a width greater than the second layer (as seen in Fig. 2 that member 55 is smaller than 85).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add in the garment Webb by adding smaller layers to the base layer, as taught by Matechen, in order to provide prolong the life of the pad and may include a finished looked with high visibility color for safety and aesthetic.
Response to Arguments
 applicant argues that the prior art does not teach the new amendment limitations of claims 1 and 5-9. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, applicant argue that Webb does not use for wipe, however, it is just an intended use of the structure.
	Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732